Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Ericksen et al. (US-20150081171).
Regarding claim 1, Ericksen et al.  discloses a suspension including a damping device (figs 1-2 and 9) which damps a force generated between a vehicle body and a wheel of a motorcycle ( paragraph 17, at least wherein the vehicle has be interpreted as the vehicle, the limitation “a wheel of a motorcycle” has been treated as intended use); a damping force control unit (at least 404) that increases a damping force (figs 15a-15b, at least when setting front and rear firm/soft mode) of the damping device such that the damping force generated when an acceleration of a change in a stroke amount is equal to or greater than a predetermined value determined in advance becomes greater than the damping force generated when an acceleration of change in the stroke amount is less than the predetermined value (fig 15b and at least paragraphs 393-400 and 226-236), the stroke amount being an amount of displacement from a reference position of the wheel with respect to the vehicle body in an extension direction of the suspension (at least through sensors 440, paragraph 395); and a predetermined value setting unit (at least 1500/1560/1565) that sets the predetermined value such that the predetermined value is decreased as the stroke amount is decreased (figs 15a, at least 1512 and paragraphs 397-400).
	Regarding claim 2, Ericksen et al.  discloses wherein the damping force control unit increases the damping force as the acceleration is increased (at least 1508 and 1510, figs 15a and 15b and paragraphs 395-396).
Claim(s) 3-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Katsuda (US-5532921).
	Regarding claim 3, Katsuda discloses a suspension including a damping device (10A and 10B) which damps a force generated between a vehicle body and a wheel of a motorcycle (at least wherein the vehicle has be interpreted as the vehicle, the limitation “a wheel of a motorcycle” has been treated as intended use);  a first control unit (fig 1A/B at least 32-37) that controls a damping force (C10) of the damping device using a speed of change in a stroke amount, the stroke amount being an amount of displacement from a reference position of the wheel with respect to the vehicle body in an extension direction of the suspension (abstract); a determination unit (at least 32-35) that determines whether the suspension goes into the most extended state under a first damping force controlled by the first control unit (col. 5 lines 42-65); and a second control unit (32/33) that controls the damping force so as to be greater than the first damping force when the determination unit determines that the suspension goes into the most extended state (fig 3 and col 4, line 61- col. 5 line 20, at least wherein it has been interpreted that a hollow spot in a road creates a “bottom out” position of the suspension since there is no road or surface to prevent the suspension from fully extending).
	Regarding claim 4, Katsuda discloses wherein when the acceleration of the change in the stroke amount is equal to or greater than a predetermined value determined in advance, the determination unit determines that the suspension goes into the most extended state (col. 7 line 45- col. 8 line 20).
	Regarding claim 5, Katsuda discloses a predetermined value setting unit (fig 4) that sets the predetermined value such that the predetermined value is decreased as the stroke amount is decreased (at least steps 108 and 116, col. 7 lines 36-44).
	Regarding claim 6, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claim 7, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claim 8, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claims 3-8 it is noted that Katsuda discloses wherein the differentiators 22a-22d, 27e, integrators 24a-24d, movement mode analyzing circuit 25, multiplexers 26a-26d, damping coefficient generator 29, movement mode composition circuit 31, valve opening degree table circuit 32, comparator 33, select circuit 34 and maximum valve opening degree generator 35 have been constructed in the form of a hard circuit, either or all the circuits may be replaced with a control program processed by a microcomputer (column 8 lines 31-41).
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, Applicant argues that the prior art of record does not disclose wherein the suspension is in its fully extended state, Examiner respectfully disagrees. As set forth above, Katsuda discloses wherein the control parameter is satisfied during an extended state due to a hollow spot in the road. It has been interpreted that a hollow spot in a road creates a “bottom out” position of the suspension wherein there is no road or surface to prevent the suspension from fully extending.  It has also been interpreted wherein Katsuda’s disclosure of “extended due to a hollow spot” is equivalent to a fully or most extended state.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657